      Case 1:18-cv-02342-CCC-KM Document 14 Filed 08/21/20 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA

 JONATHAN ALLY,

                         Plaintiff                 CIVIL ACTION NO. 1:18-CV-2342

           v.                                               (CONNER, J.)
                                                         (MEHALCHICK, M.J.)
 CHIPOTLE MEXICAN GRILL,

                         Defendant


                                       MEMORANDUM

       This civil rights action, brought by pro se Plaintiff, Jonathan Ally, was commenced by

the filing of a complaint on December 07, 2018. (Doc. 1). Ally also filed a motion for leave

to proceed in forma pauperis on December 07, 2018, which the Court granted on June 17, 2019.

(Doc. 2; Doc. 6). In his complaint, Ally brings a cause of action against Chipotle Mexican

Grill for alleged violations of Title VII of the Civil Rights Act of 1964. 1 (Doc. 1). Having

conducted the statutorily-mandated screening of the complaint pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii), the Court finds the Complaint (Doc. 1) fails to state a claim upon which

relief may be granted, and Ally is granted leave to file an amended complaint.

I.     BACKGROUND AND PROCEDURAL HISTORY

       On December 7, 2018, Plaintiff Jonathan Ally (“Ally”), proceeding pro se, filed the

instant action against Chipotle Mexican Grill (“Chipotle”). (Doc. 1, at 1). The sparse

allegations in the complaint stem from Ally’s employment at Chipotle. Liberally construing

the complaint, Ally alleges discrimination on the basis of sex and race, and retaliation for




       1
           42 U.S.C. § 2000e et seq.
      Case 1:18-cv-02342-CCC-KM Document 14 Filed 08/21/20 Page 2 of 10




reporting the discrimination to Chipotle’s corporate office. Specifically, Ally alleges that

Chipotle discriminated against him when he “did not agree to do drugs, drink, and have sex

with other employees” and that Chipotle fired him on September 11, 2016 because “he did

not fit the culture.” (Doc. 1, at 2). Ally further alleges that, after he reported this

discrimination, he “was forced out, banned from the restaurant, and a false police report was

made” when he went to the restaurant to get his paycheck and order food. (Doc. 1, at 2). As

relief, Ally requests that this Court “seek remedies and establish Justice in this racist region

within the jurisdiction of this District.” (Doc. 1, at 2).

II.    SECTION 1915(E)(2) STANDARD

       Under 28 U.S.C. § 1915(e)(2), the Court is statutorily required to review the complaint

of a plaintiff proceeding in forma pauperis prior to service of process. See 28 U.S.C. § 1915(e)(2).

In performing this mandatory screening function, a district court applies the same standard

applied to motions to dismiss under Rule 12(b)(6) of the FEDERAL RULES                   OF   CIVIL

PROCEDURE. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). Rule 12(b)(6) of

the FEDERAL RULES      OF   CIVIL PROCEDURE authorizes a defendant to move to dismiss for

“failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). The

United States Court of Appeals for the Third Circuit has noted the evolving standards

governing pleading practice in federal court, stating that:

       Standards of pleading have been in the forefront of jurisprudence in recent
       years. Beginning with the Supreme Court’s opinion in Bell Atlantic Corp. v.
       Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007), continuing
       with our opinion in Phillips [v. County of Allegheny, 515 F.3d 224 (3d Cir.
       2008)]and culminating recently with the Supreme Court’s decision in Ashcroft
       v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1955, 173 L. Ed. 2d 868 (2009), pleading
       standards have seemingly shifted from simple notice pleading to a more
       heightened form of pleading, requiring a plaintiff to plead more than the
       possibility of relief to survive a motion to dismiss.

                                                 2
      Case 1:18-cv-02342-CCC-KM Document 14 Filed 08/21/20 Page 3 of 10




       Fowler v. UPMC Shadyside, 578 F.3d 203, 209-10 (3d Cir. 2009).

       In considering whether a complaint fails to state a claim upon which relief may be

granted, the court must accept as true all allegations in the complaint. 2 All reasonable

inferences that can be drawn therefrom are to be construed in the light most favorable to the

plaintiff. Jordan v. Fox, Rothschild, O’Brien & Frankel, 20 F.3d 1250, 1261 (3d Cir. 1994).

However, a court “need not credit a complaint’s ‘bald assertions’ or ‘legal conclusions’ when

deciding a motion to dismiss.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir.

1997). Additionally, a court need not assume that a plaintiff can prove facts that the plaintiff

has not alleged. Associated Gen. Contractors of Cal. v. Cal. State Council of Carpenters, 459 U.S.

519, 526 (1983).

       As the Supreme Court of the United States held in Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007), in order to state a valid cause of action a plaintiff must provide some factual

grounds for relief which “requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. “Factual

allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555. In keeping with the principles of Twombly, the Supreme Court has underscored

that a trial court must assess whether a complaint states facts upon which relief can be granted

when ruling on a motion to dismiss. In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Supreme

Court held that, when considering a motion to dismiss, a court should “begin by identifying



       2
         In evaluating a motion to dismiss, the Court may properly “consider matters of public
record, orders, exhibits attached to the complaint and items appearing in the record of the
case,” in addition to the facts alleged in the complaint. See Oshiver v. Levin, Fishbein, Sedran &
Berman, 38 F.3d 1380, 1384-85 n.2 (3d Cir. 1994).
                                                3
      Case 1:18-cv-02342-CCC-KM Document 14 Filed 08/21/20 Page 4 of 10




pleadings that, because they are no more than conclusions, are not entitled to the assumption

of truth.” Iqbal, 556 U.S. at 679. Further, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

       In addition to these pleading rules, a civil complaint must comply with the

requirements of Rule 8(a) of the FEDERAL RULES OF CIVIL PROCEDURE which defines what

a complaint should say and provides that:

       (a) A pleading that states a claim for relief must contain (1) a short and plain
       statement of the grounds for the court's jurisdiction, unless the court already
       has jurisdiction and the claim needs no new jurisdictional support; (2) a short
       and plain statement of the claim showing that the pleader is entitled to relief;
       and (3) a demand for the relief sought, which may include relief in the
       alternative or different types of relief.

       Fed. R. Civ. P. 8(a).

       Thus, a pro se plaintiff's well-pleaded complaint must recite factual allegations which

are sufficient to raise the plaintiff's claimed right to relief beyond the level of mere speculation,

set forth in a “short and plain” statement of a cause of action. Fed. R. Civ. P. 8(a) requires a

“showing that ‘the pleader is entitled to relief, in order to give the defendant fair notice of

what the…claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93-

94 (2007); Phillips, 515 F.3d at 233 (citing Twombly, 550 U.S. at 545).

       With the aforementioned standards in mind, a document filed pro se is “to be liberally

construed.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully

pleaded,” must be held to “less stringent standards than formal pleadings drafted by lawyers”

and can only be dismissed for failure to state a claim if it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him to

relief. Haines v. Kerner, 404 U.S. 519, 520–21 (1972). Further, the Third Circuit has instructed


                                                 4
       Case 1:18-cv-02342-CCC-KM Document 14 Filed 08/21/20 Page 5 of 10




that if a complaint is vulnerable to dismissal for failure to state a claim, the district court must

permit a curative amendment, unless an amendment would be inequitable or futile. Grayson

v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

III.   DISCUSSION

            A. DISCRIMINATION CLAIMS UNDER TITLE VII

       Ally brings his claim pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”).

(Doc. 1, at 1). Title VII prohibits discrimination in employment based on, among other things,

race, gender and sex. See E.E.O.C. v. Allstate Ins. Co., 778 F.3d 444, 448-49 (3d Cir. 2015)

(citing 42 U.S.C. § 2000e-2(a)). In general, to establish a prima facie case of employment

discrimination under Title VII, a plaintiff must show that: (1) he is a member of a protected

class; (2) he was qualified for the position in question; (3) he suffered an adverse employment

action; and (4) the adverse action occurred under circumstances giving rise to an inference of

discrimination. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); see also Sarullo

v. U.S. Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003). Although a plaintiff need not establish a

prima facie case to survive dismissal for failure to state a claim, he still must “put forth

allegations that raise a reasonable expectation that discovery will reveal evidence of the

necessary element.” Fowler v. UMPC Shadyside, 578 F.3d 203, 213 (3d Cir. 2009) (quotations

omitted).

            1. The Complaint fails to state a claim for sex discrimination or sexual
               harassment.

       Even when liberally construed in the light most favorable to Ally, the complaint fails

to state a claim for relief under Title VII. Indeed, the extent of Ally’s claim is that he was

discriminated against because he refused to have sex with other employees. (Doc. 1, at 2).


                                                 5
      Case 1:18-cv-02342-CCC-KM Document 14 Filed 08/21/20 Page 6 of 10




Ally does not allege that he is a member of a protected class, or that Chipotle took any adverse

employment action against him on the basis of his sex. See McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802 (1973). Ally’s conclusory allegations do not state a plausible claim for sex

discrimination pursuant to Title VII.

       Further, to the extent Ally may attempt to raise a cause of action against Chipotle for

sexual harassment, his conclusory allegations also fail to state a claim. Sexual harassment

based on a hostile work environment is a form of actionable sex discrimination under Title

VII. Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57 (1986). To state a hostile work environment

claim under Title VII, a plaintiff must establish that: “1) the employee suffered intentional

discrimination because of his/her [gender or sex], 2) the discrimination was severe or

pervasive, 3) the discrimination detrimentally affected the plaintiff, 4) the discrimination

would detrimentally affect a reasonable person in like circumstances, and 5) the existence of

respondeat superior liability.” Mandel v. M &Q Packaging Corp., 706 F.3d 157, 167 (3d Cir.

2013). Even when liberally interpreted as asserting a hostile work environment claim, Ally’s

undeveloped allegations are insufficient under the federal pleading standards.

       Accordingly, Ally’s complaint fails to state a claim under Title VII for sex

discrimination or sexual harassment.

           2. The Complaint fails to state a claim for racial discrimination.

       The complaint also fails to state an employment discrimination claim based on Ally’s

race. As stated supra, the complaint does not allege that Ally is a member of a protected class,

only alleging that he was fired for not fitting the culture. (Doc. 1, at 2). Nor does Ally allege

any circumstances giving rise to an inference of discrimination; Ally does not (1) allege that

“similarly situated employees who...were not members of the same protected class...were

                                               6
      Case 1:18-cv-02342-CCC-KM Document 14 Filed 08/21/20 Page 7 of 10




treated more favorably under similar circumstances” or (2) allege facts that “otherwise show[ ]

a causal nexus between [the employee's] membership in a protected class and the adverse

employment action.” Drummer v. Trustees of Univ. of Pennsylvania, 286 F. Supp. 3d 674, 681

(E.D. Pa. 2017); citing Greene v. Virgin Islands Water & Power Authority, 557 F. App’x 189, 195

(3d Cir. 2014); Sarullo v. U.S. Postal Service, 352 F.3d 789, 797 n.7 (3d Cir. 2003). As such,

Ally’s complaint fails to state a claim under Title VII for racial discrimination.

       B. TITLE VII RETALIATION CLAIM

       Ally also asserts that he was “retaliated against” after reporting discriminatory conduct

to Chipotle’s corporate office. (Doc. 1, at 2). The purported retaliatory conduct seems to be

Ally’s removal and ban from the restaurant, as well as the “false police report” filed against

him, when he came to pick up his paycheck and order food. (Doc. 1, at 2). It is not entirely

clear from the complaint whether such alleged retaliatory conduct occurred before or after his

termination from Chipotle.

       A cause of action for retaliation under Title VII requires a showing that: “(1) [plaintiff]

engaged in activity protected by Title VII; (2) the employer took an adverse employment

action against him; and (3) there was a causal connection between [plaintiff's] participation

in the protected activity and the adverse employment action.” Moore v. City of Phila., 461 F.3d

331, 340–41 (3d Cir.2006) (quoting Nelson v. Upsala Coll., 51 F.3d 383, 386 (3d Cir.1995));

LeBoon v. Lancaster Jewish Comty. Ctr. Ass'n., 503 F.3d 217, 232 (3d. Cir. 2007). Here, although

Ally alleges that he engaged in activity protected by Title VII (the complaint of discrimination)

and that he suffered an adverse employment action (termination of his employment, the

removal and ban from the restaurant, and the police report), his complaint does not allege

any causal connection between these allegations, such as an allegation of temporal proximity.

                                                7
      Case 1:18-cv-02342-CCC-KM Document 14 Filed 08/21/20 Page 8 of 10




Further, given the absence of any timeframe for the actions by Chipotle and for Ally’s

termination and removal from the restaurant, the Court is unable to determine whether Ally’s

removal from the restaurant and subsequent police report was actually an adverse

employment action. For these reasons, Ally does not sufficiently state a claim for retaliation

under Title VII.

       C. EXHAUSTION OF TITLE VII CLAIMS

       Finally, and in accordance with its statutorily-mandated duty to review this complaint

pursuant to 28 U.S.C. § 1915(e)(2), the Court notes that Ally has failed to allege that he

exhausted his administrative remedies prior to filing the complaint in this court. He has not

alleged that he submitted his employment discrimination claim to the U.S. Equal

Employment Opportunity Commission (“EEOC”) or a state conciliation agency, nor has he

alleged that he has received a “right to sue” letter from either agency. See e.g. Hornsby v. U.S.

Postal Serv., 787 F.2d 87, 90 (3d Cir. 1986). The jurisdictional prerequisites to the filing of a

suit under Title VII are the filing of charges with the EEOC and the receipt of the notice of

the right to sue letter. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 798–99 (1973);

Ostapowicz, 541 F.2d at 398; Tlush v. Mfrs. Res. Ctr., 315 F. Supp. 2d 650, 655 (E.D. Pa. 2002)

(attainment of a right-to-sue letter from the EEOC is a condition precedent to filing Title VII

suits). The aggrieved person is not permitted to bypass the administrative process. Ostapowicz

v. Johnson Bronze Co., 541 F.2d 394, 398 (3d Cir. 1976).

       However, the Supreme Court recently held that “[p]rerequisites to suit like Title VII’s

charge-filing instruction are not [jurisdictional]; they are properly ranked among the array of

claim-processing rules that must be timely raised to come into play.” Fort Bend Cty., Texas v.

Davis, 139 S. Ct. 1843, 1846 (2019). Accordingly, and without deciding whether a failure to

                                               8
      Case 1:18-cv-02342-CCC-KM Document 14 Filed 08/21/20 Page 9 of 10




exhaust may ultimately bar Ally’s claims, the Court does not find the failure to allege

exhaustion of his Title VII claims to be a basis for dismissal at this time.

       D. LEAVE TO AMEND

       The Third Circuit has instructed that if a complaint is vulnerable to dismissal for failure

to state a claim, the district court must permit a curative amendment, unless an amendment

would be inequitable or futile. Grayson v. Mayview State Hosp, 293 F.3d 103, 108 (3d Cir. 2002).

Further, “[a] district court has ‘substantial leeway in deciding whether to grant leave to

amend.’” In re Avandia Mktg., Sales Practices & Products Liab. Litig., 564 F. App'x 672, 673 (3d

Cir. 2014) (not precedential) (quoting Lake v. Arnold, 232 F.3d 360, 373 (3d Cir. 2000)). In this

case, it is not apparent that amendment would be futile with respect to the following claims

brought under Title VII: sexual discrimination, sexual harassment creating a hostile work

environment, racial discrimination, and retaliation.

       Ally will be given the opportunity to submit an amended complaint that is complete

in all respects. The amended complaint must be a pleading that stands by itself without

reference to earlier pleadings. Young v. Keohane, 809 F. Supp. 1185, 1198 (M.D. Pa. 1992).

The amended complaint must also specify, in a coherent fashion, how the Defendant

contributed to the allegations giving rise to the complaint. Moreover, it must be “simple,

concise, and direct” as required by Rule 8(d)(1) of the FEDERAL RULES OF CIVIL PROCEDURE.

The amended complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief,” and “a[n understandable] demand for the relief sought.” Fed.

R. Civ. P. 8(a)(2)-(3). Failure to comply with these requirements may result in the

recommendation that this action be dismissed in its entirety.



                                                9
      Case 1:18-cv-02342-CCC-KM Document 14 Filed 08/21/20 Page 10 of 10




IV.    CONCLUSION

       Based on the foregoing, the Court finds that Plaintiff Jonathan Ally’s complaint (Doc.

1) fails to state a claim upon which relief can be granted under 28 U.S.C. § 1915(e)(2)(B)(ii).

The Court grants Ally leave to file a curative amended complaint within twenty-one (21)

days of this Order, or on or before September 11, 2020. Failure to file an amended complaint

may result in the undersigned recommending that this matter be dismissed.

       An appropriate order will follow.




Dated: August 21, 2020                                    s/ Karoline Mehalchick
                                                          KAROLINE MEHALCHICK
                                                          United States Magistrate Judge




                                              10
